DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, 7, 12, and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claims 2, 4, and 7, the term “transceiver” does not appear in the specification, and there is insufficient description in the specification for the full specific and structural scope of the term “transceiver”. Therefore, the term “transceiver” is new matter. Claims 12 and 16-18 depend from claim 7 and share the rejection.

Allowable Subject Matter
Claims 1, 3, 5, 13-15, 19, and 20 are allowed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Although Applicant’s arguments were not persuasive concerning the previous art rejections of claims 7 and 12-18, those claims have been reconsidered and have now been deemed allowable over the prior art.
Applicant’s arguments concerning the rejection of claims 2, 4, 7, 12, and 16-18 under 35 USC 112(a) are not persuasive. Applicant argues that a device that transmits and receives data is a transceiver. It should be noted that the actual original text is “additional interface request device, configured to transmit and receive data”. Furthermore, the term “transceiver” can be used to denote devices with known structure. Therefore, the use of the term in the claims is new matter. Otherwise, if the term is simply synonymous with “device for transmitting and receiving data”, it would still invoke a claim interpretation under 112(f), which would contradict the stated purpose of Applicant’s prior amendment. See Amendment and Remarks of 24 Jan 2022, p. 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692